Lehman, J. (dissenting).
Section 95 of the Municipal Court Code provides that “ Upon joinder of issue the clerk shall place the case upon a general calendar. Where either party appears in person, the clerk, shall fix a date for trial not less than five nor more than eight days after joinder of issue, and shall immediately notify the parties by mail of such date. Unless otherwise provided by the rules, where both parties appear by attorney either party may serve a notice on the other fixing a date for trial not less than five nor more than eight days after the service of such notice, and shall file such notice, with proof of service thereof, with the clerk, who shall thereupon place the case on the calendar for trial.”
While under this section a notice of trial must be given by the clerk by mail, there is no express provision therein permitting the attorney to serve such notice by mail. Séction 796 of the Code of Civil Procedure provides, however, that: ££A notice or other paper in an action may be served on a party or an attorney, either by delivering it to him personally, or in the manner prescribed in the next section,” and the next section provides for service through the post-office. Inasmuch as the Municipal Court Code has not expressly provided for the manner in which a notice of trial shall be served by the attorney, it seems to me clear that under section 15 of the Municipal Court Code these sections of the Code of Civil Procedure providing how notices may be served are applicable *545in the present case. It is claimed, however, that if these two sections are applicable, then section 798 of the Code is also applicable. That section provides that “ Where it is prescribed in this act, or in the general rules of practice, that a notice must be given, or a paper must be served, within a specified time, before an act is to be done; or that the adverse party has a specified time, after notice or service, within which to do an act; if service is made through the post-office, three days shall be added to the time specified, except that service of notice of trial may be made, through the post-office, not less than sixteen days before the day of trial, including the day of service.”
It is quite evident that the clause that “ service of notice of trial may be made through the post-office not less than sixteen days before the day of trial including the day of service ” is not applicable to the Municipal Court. The real question in this case then is whether where service of a notice is . made through the mail three days must be added to the time within which such service must be made? While the point is not clear of doubt, it seems to me that the legislature did not intend to make this provision applicable to notices of trial in the Municipal Court. Where a party appears in person the clerk is required to notify the parties by mail of the date fixed for trial “ not less than five nor more than eight days after joinder of issue.” Clearly the additional three days has no special application to notice by mail for the statute contemplates only service by mail. The same time is fixed for a notice by a party where both parties have appeared by attorneys. I see no reason to believe that the legislature intended that, where a party serves such notice even by mail, he is required to add to the time an additional three days.
It seems to me, on the contrary, that when this *546section of the Municipal Code is read in its entirety, it would appear that the legislature intended to provide for exactly the same notice whether such notice be served by the cleric of the court or by a party unless otherwise provided by the rules of the court. In my opinion the provision for the additional three days within which notices must be served, if served by mail, has no application either in the Supreme Court or in the Municipal Court to notices of trial but that in both eases the legislature has made specific provision for the time in which such notices should be served.
It follows that the order should be affirmed, with costs.
Judgment reversed, with costs.